El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Formulada denuncia contra José Manuel García por portar sobre su persona un arma prohibida- — un revólver— ante la Corte Municipal de San Juan, fué condenado, y cele-brado nuevo juicio ante la corte del distrito a virtud de apelación, volvió a serlo. Apeló de nuevo para ante este tribunal, señalando como único error el cometido a su juicio por la corte sentenciadora al apreciar la prueba.
Terminada la práctica de la evidencia, dijo la defensa: “Ese es el caso. Lo sometemos”, y agregó el Fiscal: “Sometido.” La corte se expresó entonces como sigue:
“La corte en este caso entiende que el acusado es culpable del delito de portar armas prohibidas. Tanto por los méritos de la prueba de el Pueblo como por el conjunto de toda la prueba de la defensa ha llegado a la conclusión de que el acusado es culpable de una infracción a la Ley de Portar Armas y le impone tres meses de cárcel y costas. La corte no cree en la teoría de la defensa de que el acusado portaba el arma incidentalmente. Yo puedo ser dueño de un arma y otra persona portarla ilegalmente.”
*503Hemos examinado la transcripción y los alegatos de una y otra parte y creemos que debe confirmarse la sentencia.
Parece cierto que el revólver no era del acusado, pero éste pudo tomarlo del sitio donde se encontraba y portarlo por su propia cuenta para fines de ofensa y defensa. El hecho es que se le encontró sobre su persona, tras una riña. La corte no estaba obligada a creer la explicación que le diera acerca de haber tomado el arma de la oficina en que estaba para entregarla a su jefe en la calle. Tampoco la declaración del chófer del jefe en igual sentido. Sin crédito esos testimonios, quedó en pie el hecho de la portación con todas sus consecuencias. El recurso no procede.
El Juez Asociado Sr. Todd, Jr., no intervino.